Barbour, J.
This action is brought to restrain the defendants from using the street and avenue in front of the plaintiffs’ livery stable as a stand for their hackney coaches, and for damages. The defendants justify under a license of the corporation of New York, setting apart and designating the portion of the street and avenue in question as a hackney coach stand.
The evidence shows that the defendants, and also the plaintiffs, stand their carnages, while waiting for fares, along the entire front of the stables of the latter, and that, as one carnage is withdrawn, the others move up and fill the space, so that there is always a continuous line of carriages in front of the plaintiffs’ passage way for vehicles into and from their stables. The injury caused to the latter by this seems to be quite small, but not sufficiently so, I think, to fall, within the mavim a de minimis non curat lex? Indeed, the only injury sustained by the plaintiffs for which they can have a remedy in this action is that which is caused by the detention of their coaches when about to leave or enter their premises, long enough to permit an opening to, be made in the line by the withdrawal of one or more of the carriages, which has always been done upon their request.
*173Undoubtedly, the corporate authorities of the city of Hew York have power under the charter (if, indeed, it can be said, after the recent decisions of our highest court, that a charter is still in existence) to license hackney coaches, and designate such portions of the streets of the city for the standing places thereof as they see fit. But they are bound to exercise that power with reasonable discretion. Ho ordinance of the corporation can lawfully authorize the creation of a private nuisance, and it follows that no such ordinance will justify him who creates one.
The continual blocking up of the only doorway of the plaintiffs’ stables is certainly a nuisance, “ a thing that worketh hurt” to them5 and it is none the less so by reason of the letter of the ordinance which confers upon the owners of public hacks the. right thus to use that portion of the streets.
The plaintiffs must have judgment perpetually restraining the defendants from obstructing the passage way in question, with costs.
As I am unable to determine from the evidence what-amount of pecuniary damage has been sustained by the plaintiffs, I can make no direction as to that, except to say that, if they desire it, they may take a reference to ascertain what damages they have sustained by the obstruction to their passage way.
The decree will be settled before me, if necessary, on two days’ notice.